DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 5/5/2022.
Claims 1-21 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 10-12, 14, 16, 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shan et al. US 20190222489.
Regarding claim 1, A communication method, comprising: sending, by a policy control network element, query information to a data analytics network element (PCF, Figure 1, element 110, requests NWDAF for information, para. 0048), wherein the query information is for obtaining service quality information (PCF utilizing the network data analytics function to influence fifth generation quality of service configuration and adjustment, Abstract, para. 0050); and receiving, by the policy control network element, response information from the data analytics network element, wherein the response information comprises the service quality information requested by the query information (the PCF receives a NWDAF response message including temporal and spatial validity conditions regarding a PDU session, para. 0051), and wherein the service quality information indicates a degree to which quality-of-service (QoS) parameter information of a service satisfies a service requirement (the NWDAF response message includes information to identify traffic, temporal validity condition, spatial validity condition, NWDAF transaction ID, QoS parameters, and/or information regarding UE, the NWDAF message may include information to indicate a temporal validity condition that corresponds to a time reference to apply a traffic routing with respect to a PDU session and/or spatial validity condition that corresponds to a location reference to which the traffic routing is applied with respect to the PDU session, para. 0047).
Regarding claim 4, The communication method according to claim 1, further comprising adjusting, by the policy control network element, the QoS parameter information based on the service quality information (influencing 5G QoS configuration and adjustment that is enabled by a PCF using NWDAF response, para. 0050).
Regarding claim 5, The communication method according to claim 4, wherein adjusting the QoS parameter information based on the service quality information comprises: determining, by the policy control network element, that the service quality information is lower than a preset condition; and adjusting, by the policy control network element, the QoS parameter information (QoS parameters in NWDAF response such as resource type, which may be guaranteed bit rate (GBR) or non-GBR, default priority level, which may be represented by an integer to indicate the default priority level, a quality class identifier (QCI) may have nine priority levels, packet delay budget, packet error rate, default maximum data burst volume and default averaging window, para. 0045, 0047, a response may be to create, remove, or update corresponding information with respect to the PDU session, para. 0052).
Regarding claim 6, The communication method according to claim 1, wherein the service quality information is service experience information (the NWDAF response message includes information to identify traffic, temporal validity condition, spatial validity condition, NWDAF transaction ID, QoS parameters, and/or information regarding UE, para. 0044-0045, 0047).
Regarding claim 10, The communication method according to claim 1, wherein the service requirement comprises a mean opinion score (MOS) value range requirement on the service (quality of experience (QOE) is a measure focusing on the entire service experience and refers to a holistic concept of performance, mean opinion score (MOS) is a measure used in the domain of QOE and telecommunications engineering, representing overall quality of a stimulus or system, MOS may be used as part or all of the QoS measuring, para. 0045).
Claims 11, 12, 14, 16, 19-21 are rejected under the same rationale. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 7, 13, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Li et al. US 20200252813.

Regarding claim 2, The communication method according to claim 1, Shan discloses the service quality information corresponds to time information with the disclosure of temporal validity information but does not explicitly disclose wherein the query information comprises time information.  Li discloses the PCF could get analytics data from NWDA by a request/response model, para. 0099, the PCF sends a NWDA service request with parameters to the NWDA, Figure 6, and receives a NWDA response with parameters.  Before the filing of the invention it would have been obvious to modify Shan’s request to include parameters such as Li’s NWDA request.  One of ordinary skill in the art would be motivated to do so since it is desired to define what information to collect by the NWDA and what types of analytics NWDA provides and to define the mechanisms for information collection, para. 0006.

Regarding claim 3, The communication method according to claim 1, Shan discloses the service quality information corresponds to space information with the disclosure of spatial validity information but does not explicitly disclose wherein the query information comprises time information.  Li discloses the PCF could get analytics data from NWDA by a request/response model, para. 0099, the PCF sends a NWDA service request with parameters to the NWDA, Figure 6, and receives a NWDA response with parameters.  Before the filing of the invention it would have been obvious to modify Shan’s request to include parameters such as Li’s NWDA request.  One of ordinary skill in the art would be motivated to do so since it is desired to define what information to collect by the NWDA and what types of analytics NWDA provides and to define the mechanisms for information collection, para. 0006.
Regarding claim 7, The communication method according to claim 1, Shan does not disclose wherein the query information further comprises identification information that uniquely identifies the service.  Li discloses the PCF could get analytics data from NWDA by a request/response model, para. 0099, the PCF sends a NWDA service request with parameters to the NWDA, Figure 6, and receives a NWDA response with parameters.  Before the filing of the invention it would have been obvious to modify Shan’s request to include parameters such as Li’s NWDA request.  One of ordinary skill in the art would be motivated to do so since it is desired to define what information to collect by the NWDA and what types of analytics NWDA provides and to define the mechanisms for information collection, para. 0006.
Regarding claim 15, The communication method according to claim 11, Shan does not disclose further comprising: obtaining, by the data analytics network element, a service experience model of the service; and obtaining, by the data analytics network element, the service quality information based on the service experience model of the service.  Li discloses the NWDA may retrieve information from different network entities using one of two models, a subscription and notification model in which the NWDA subscribes to certain events at network entities, and gets a notification when the event happens; or a request and response model in which the NWDA sends request message to network entities for querying information, para. 0180.  Before the filing of the invention it would have been obvious to modify Shan to include the NWDA using a model to retrieve analytic information.  One of ordinary skill in the art would be motivated to do so since it is desired to define what information to collect by the NWDA and what types of analytics NWDA provides and to define the mechanisms for information collection, para. 0006.
Claims 13, 17-18 are rejected under the same rationale.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive. 
Applicant argues the claims 1, 11 and 16 require that response information comprises service quality information requested by query information and that the service quality information indicates a degree to which QoS parameter information of a service satisfies a service requirement. Applicant argues the Office Action equates Shan's spatial validity conditions regarding a protocol data unit (PDU) session to the claimed service quality information and while Shan's temporal validity condition corresponds to a time reference to apply a traffic routing and while Shan's spatial validity condition corresponds to a location reference to which the traffic routing is applies, the temporal validity condition and the spatial validity condition do not indicate a degree to which QoS parameter information satisfies a service requirement.
Examiner respectfully disagrees.  The term degree is defined as the extent, measure, or scope of an action, condition, or relation.  Shan discloses a temporal validity condition and a spatial validity condition.  The temporal validity condition indicates when the traffic routing is to apply, indicates one or more time periods to apply to a corresponding traffic and the spatial validity condition indicates where the traffic routing is to apply with respect to one or more UE locations, para. 0040-0041, page 49 in provisional.
Thus, Shan’s validity conditions do indicate a degree to which QoS parameter information satisfies a service requirement with the disclosure of conditions indicating when and where the traffic routing will be applied. Examiner maintains the rejection is proper.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468